Case 3:17-cv-01104-VLB Document 82-58 Filed 05/15/19 Page 1 of 4




                  Exhibit 58
                 Case 3:17-cv-01104-VLB Document 82-58 Filed 05/15/19 Page 2 of 4




From:                         Rolena Adorno [rolena.adorno@yale.edu]
Sent:                         Friday, April 24, 2015 7:56 AM
To:                           Stith, Kate
Subject:                      Re: Divisiveness among many or the malice of a few?


KATE! I have FOUND in my diary the dates of the meeting about which we spoke yesterday. Plus a few
others. The meeting with Mary and Emily took place on Tuesday, June 17, 2014. They mentioned two matters,
one pertinent to faculty/staff members, another regarding grad students. June 20, 2014 is another significant
date (staff member; junior faculty member), and June 23, 2014, as well (grad deans regarding grad students).
Bonanza!

Rolena

On Fri, Apr 24, 2015 at 7:48 AM, Stith, Kate <kate.stith@vale.edu> wrote:

Yes. It's a strange world that I'm still trying to figure out.

Kate Stith

             S. Foster

Yale Law School


P.O. 208215

New Haven, CT

06520-8215

           use 127 Wal! St., 06511}

203/432-4835




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Friday, April 24, 2015 5:22 AM
To: Stith, Kate
Subject: Re: Divisiveness among many or the malice of a few?



Good morning, Kate.

Yes, I take your point about the risks of further use of the word "malice". The provost's use of "divisiveness"
clearly rejects it.

In fact, I woke up this morning thinking about the words that the provost has used in replying to my emails.
You noted his use of "divisiveness" yesterday ("the divisiveness that appears to be undermining the
                                                                 1




                                                                                                               BYRNE012 549
                 Case 3:17-cv-01104-VLB Document 82-58 Filed 05/15/19 Page 3 of 4


department's efforts," Apr 23), and we can add to it his earlier use of "acrimony" .("a level of acrimony that
cannot be ignored", Apr 7).

Perhaps these are the words that will be used by the meteorologists, and which then can serve as the starting
point for rebuttal?



(Amazing claims for the provost to make while assuring me about "due process" and the lack of any
"prejudgment"!)

On to Friday,

Rolena




On Thu, Apr 23, 2015 at 11 :05 PM, Stith, Kate <kate.stith@yale.edu> wrote:

Rolena:

         I look forward to       about the mentoring. You might write this as if for "the file" lawyers advise their
clients to     as events       but really for the provostial crowd. In other       a memo you could hand over to
them.

        Let me think about using the word "malice" as the title of this file. For our purposes, it does not matter what
motivates SB or what motivates whomever she's roped in, be it malice or envy or panic or sour grapes (a notch below
malice). They're up to           for their own private purposes, and are prepared to ruin the reputation of this Yale
Department and of {at least) its two greatest members if that's what it takes to achieve their private purposes. Maybe
that amounts to "malice" -- let me sleep on it.

          You are terrific.




          Kate

Kate Stith

Lafayette S. Foster

Yale Law School

P.O. 208215

New Haven, CT


                                                            2




                                                                                                                     BYRNE012 5 50
             Case 3:17-cv-01104-VLB Document 82-58 Filed 05/15/19 Page 4 of 4


06520-8215

         use 127 Wall St., 06511)

203/432-4835




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Thursday, April 23, 2015 10:40 PM
To: Stith, Kate; Jose Cabranes
Subject: Divisiveness among many or the malice of a few?




Dear Kate,

The subject-line words, above, would have been a rhetorical query ifl acknowledged Ben Polak's note of this
afternoon frankly. But they instead will serve as the rubric under which I write up accounts of my successful
"mentoring" of all three of our junior faculty members.

And, so, good night, with all thanks, heartfelt, for our long and helpful meeting this afternoon,

Rolena




                                                           3




                                                                                                           BYRNE012551
